DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9, 11-14, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venjen-Jensen (2018/0245344).
With respect to Claim 1, Venjen-Jensen teaches an acoustic locking ceiling baffle (Figures 6-11, 18-22, 25-31, #11) for reducing unwanted room acoustics ([0005], [0070]), comprising: a single piece of material ([0004]), said single piece of material configured to be arranged into an acoustic locking ceiling baffle (11), said acoustic locking ceiling baffle (11) comprising an air gap (air gap clearly seen in cross-sectional views of Figures 6, 7 and 9, for example); at least one locking piece (defined by end walls #30/37, including locking tabs/slots # 32/35/36), said at least one locking piece (30/37/32/35/36) configured to hold said single piece of material in the acoustic ceiling baffle position; at least one locking mechanism (7/9), said at least one locking mechanism (7/9) integral with said single piece of material, said at least one locking mechanism (7/9) configured to attach said acoustic locking ceiling baffle (11) to a ceiling hanger (3) in a room ([0005]); wherein, once said single piece of material has been arranged into said acoustic locking ceiling baffle (11) and held together by said at least one locking piece (30/37/32/35/36), and said acoustic locking ceiling baffle (1) is attached to said ceiling hanger (3), the acoustic locking ceiling baffle (11) provides a reduction in unwanted room acoustics ([0070]).  
With respect to Claim 2, Venjen-Jensen teaches wherein said single piece of material comprise PET Felt material ([0011]).  
With respect to Claim 3, Venjen-Jensen teaches wherein said at least one locking piece (30/37/32/35/36) comprise PET Felt material ([0011], [0056]-[0061]).  
With respect to Claim 5, Venjen-Jensen teaches wherein said at least one locking mechanism (7/9) comprise PET Felt material ([0011]).  
With respect to Claim 6, Venjen-Jensen teaches wherein said at least one locking mechanism (7/9) is cut out of the single piece of material.15 Docket No. 007374-0009  The Examiner considers it to be inherent that the roll forming, pressing or drawing production processes can include steps of cutting off excess material, or shaping of the final product, which would include panels edges making up locking mechanism #7/9
With respect to Claim 9, Venjen-Jensen teaches wherein said acoustic locking ceiling baffle (11) has a rectangular shape ([0065]).  
With respect to Claim 11, Venjen-Jensen teaches wherein said acoustic locking ceiling baffle (11) has a triangular shape ([0065]). The Examiner considers the disclosed “V” shape to be a “triangular” shape  
With respect to Claim 12, Venjen-Jensen teaches a method of generating an acoustic locking ceiling baffle (Figures 6-11, 18-22, 25-31, #11), for reducing unwanted room acoustics ([0005], [0070]), the steps comprising: a) arranging a single piece of material ([0004]), said single piece of material configured to be arranged into an acoustic locking ceiling baffle (11), said acoustic locking ceiling baffle (11) comprising an air gap (air gap clearly seen in cross-sectional views of Figures 6, 7 and 9, for example); b) holding said acoustic locking ceiling baffle (11) in said arranged configuration using at least one locking piece (defined by end walls #30/37, including locking tabs/slots # 32/35/36), said at least one locking piece (30/37/32/35/36) configured to hold said single piece of material in the acoustic locking ceiling baffle (11) position; c) attaching said acoustic locking ceiling baffle (11) to a ceiling hanger (3) using at least one locking mechanism (7/9), said at least one locking mechanism (7/9) configured to attach said acoustic locking ceiling baffle (11) to a ceiling hanger (3); wherein, once said single piece of material has been arranged into said acoustic locking ceiling baffle (11) and held together by said at least one locking piece (30/37/32/35/36), and said acoustic locking ceiling baffle (11) is attached to said ceiling hanger (3), the acoustic locking ceiling baffle provides a reduction in unwanted room acoustics ([0070]).  
With respect to Claim 13, Venjen-Jensen teaches wherein said single piece of material comprise PET Felt material ([0011]).
With respect to Claim 14, Venjen-Jensen teaches wherein said at least one locking piece (30/37/32/35/36) comprise PET Felt material ([0011], [0056]-[0061]).    
With respect to Claim 16, Venjen-Jensen teaches wherein said at least one locking mechanism (7/9) comprise PET Felt material ([0011]).  
With respect to Claim 17, Venjen-Jensen teaches wherein said at least one locking mechanism (7/9) is cut out of the single piece of material.15 Docket No. 007374-0009  The Examiner considers it to be inherent that the roll forming, pressing or drawing production processes can include steps of cutting off excess material, or shaping of the final product, which would include panels edges making up locking mechanism #7/9
With respect to Claim 20, Venjen-Jensen teaches wherein said acoustic locking ceiling baffle (11) has a rectangular shape, wedge or triangular shape ([0065]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Venjen-Jensen (2018/0245344).
With respect to Claim 7, Venjen-Jensen is relied upon for the reasons and disclosures set forth above.  Venjen-Jensen further teaches at least one locking mechanism (7/9) shaped to fit into a standard ceiling hanger (3).  Venjen-Jensen fails to teach wherein said at least one locking mechanism comprises a double arrow design to fit into a standard ceiling hanger.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein said at least one locking mechanism comprises a double arrow design to fit into a standard ceiling hanger, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Venjen-Jensen.
With respect to Claim 10, Venjen-Jensen is relied upon for the reasons and disclosures set forth above.  Venjen-Jensen further teaches wherein said acoustic locking ceiling baffle (11) has a square, rectangular, “U”, or “V” shape ([0065]).  Venjen-Jensen fails to teach wherein said acoustic locking ceiling baffle has a wedge shape.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein said folded acoustic locking ceiling baffle has a wedge shape, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Venjen-Jensen.
With respect to Claim 18, Venjen-Jensen is relied upon for the reasons and disclosures set forth above.  Venjen-Jensen further teaches at least one locking mechanism (7/9) shaped to fit into a standard ceiling hanger (3).  Venjen-Jensen fails to teach wherein said at least one locking mechanism comprises a double arrow design to fit into a standard ceiling hanger.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein said at least one locking mechanism comprises a double arrow design to fit into a standard ceiling hanger, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Venjen-Jensen.
Claims 4, 8, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venjen-Jensen (2018/0245344) in view of Juodvalkis (5,128,850).
With respect to Claim 4, Venjen-Jensen is relied upon for the reasons and disclosures set forth above.  Venjen-Jensen further teaches at least one locking piece (30/37/32/35/36) adhered with tabs/slots, and may additionally use adhesive.  Venjen-Jensen fails to teach wherein said at least one locking piece comprises at least one magnet.  Juodvalkis teaches wherein it is known to use a magnet (38/40) as an alternative to adhesive or other mechanical fastening elements to attached components in a ceiling baffle element (Col. 3, Lines 13-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Venjen-Jensen, with the apparatus of Juodvalkis so as to provide simple substitution of one know attachment means for another, to provide the predictable result of securely attaching components.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
With respect to Claim 8, Venjen-Jensen is relied upon for the reasons and disclosures set forth above.  Venjen-Jensen further teaches at least one locking mechanism (7/9) configured to engage and hang from a ceiling hanger (3).  Venjen-Jensen fails to teach wherein said at least one locking mechanism comprises at least one magnet.  Juodvalkis teaches wherein it is known to use a magnet (38/40) locking mechanism to engage and hang a ceiling baffle (10) from a ceiling hanger (12/14) as an alternative to a locking mechanism which is integrally formed (i.e. grommets) in or cut out from a material of the ceiling baffle (Col. 3, Lines 7-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Venjen-Jensen, with the apparatus of Juodvalkis so as to provide simple substitution of one known ceiling baffle to ceiling hanger securement/attachment means for another, to provide the predictable result of securely attaching the ceiling baffle to the ceiling hanger.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
With respect to Claim 15, Venjen-Jensen is relied upon for the reasons and disclosures set forth above.  Venjen-Jensen further teaches at least one locking piece (30/37/32/35/36) adhered with tabs/slots, and may additionally use adhesive.  Venjen-Jensen fails to teach wherein said at least one locking piece comprises at least one magnet.  Juodvalkis teaches wherein it is known to use a magnet (38/40) as an alternative to adhesive or other mechanical fastening elements to attached components in a ceiling baffle element (Col. 3, Lines 13-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Venjen-Jensen, with the apparatus of Juodvalkis so as to provide simple substitution of one know attachment means for another, to provide the predictable result of securely attaching components.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
With respect to Claim 19, Venjen-Jensen is relied upon for the reasons and disclosures set forth above.  Venjen-Jensen further teaches at least one locking mechanism (7/9) configured to engage and hang from a ceiling hanger (3).  Venjen-Jensen fails to teach wherein said at least one locking mechanism comprises at least one magnet.  Juodvalkis teaches wherein it is known to use a magnet (38/40) locking mechanism to engage and hang a ceiling baffle (10) from a ceiling hanger (12/14) as an alternative to a locking mechanism which is integrally formed (i.e. grommets) in or cut out from a material of the ceiling baffle (Col. 3, Lines 7-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Venjen-Jensen, with the apparatus of Juodvalkis so as to provide simple substitution of one known ceiling baffle to ceiling hanger securement/attachment means for another, to provide the predictable result of securely attaching the ceiling baffle to the ceiling hanger.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,584,488. Although the claims at issue are not identical, they are not patentably distinct from each other because the minor differences between the claims are inherently taught by U.S. Patent No. 10,584,488.  The two differences in the claims are that U.S. Patent No. 10,584,488 describes the baffle as being a folded acoustic locking ceiling baffle, which is folded into an acoustic locking ceiling; and further that the baffle is for reducing unwanted acoustics.  The current claims replaced the word “folded” in U.S. Patent No. 10,584,488 with the word “arranged,” such that the panel is arranged into an acoustic locking ceiling rather than being folded.  It is noted that folding is a way of arranging something, and the term “arranging” merely broadens the claim language compared to the “folded” language of U.S. Patent No. 10,584,488.  Additionally, U.S. Patent No. 10,584,488 teaches that the baffle provides a reduction in unwanted acoustics, but does not specify that the baffle provides a reduction in unwanted “room” acoustics as required by the present claims, or that the claimed ceiling hanger is “in a room”.  It is noted, however, that U.S. Patent No. 10,584,488, claims 1 and 12, require that the ceiling hanger is a “standard ceiling hanger,” which is well known to be an interior ceiling within a building structure, which constitutes “a room”.  Therefore, it is inherent the baffle of U.S. Patent No. 10,584,488 provides a reduction in unwanted “room” acoustics, and further that the claimed ceiling hanger is “in a room” due to the ceiling hanger being a standard ceiling hanger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to apparatus and system for dynamic acoustic locking ceiling system and methods thereof are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837